Citation Nr: 1716050	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-27 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, including carpal tunnel syndrome (CTS), to include as secondary to service-connected disability. 

2.  Entitlement to service connection for a left wrist disability, including CTS, to include as secondary to service-connected disability. 

3.  Entitlement to a disability rating for a right knee disability, in excess of 10 percent prior to October 12, 2010, and in excess of 30 percent since December 1, 2011.

4.  Entitlement to an initial disability rating for a left knee disability, in excess of 10 percent from January 27, 2009, to March 29, 2010, and in excess of 30 percent since May 1, 2011. 

5.  Entitlement to a disability rating for a lumbar spine degenerative disc disease (DDD) with spondylosis, in excess of 10 percent prior to February 7, 2015, and in excess of 20 percent therefrom.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to a temporary total rating based on the need for post surgical convalescence.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1966 to February 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in February 2013 and February 2016 for further development of the evidence.  This has been accomplished and the case has been returned for further appellate consideration.  

In the February 2013 and February 2016 remands, the Board referred the issues of service connection for surgical scars of the knees, raised by medical evidence of record, but the Agency of Original Jurisdiction (AOJ) has not yet adjudicated the issues. Therefore, the Board does not have jurisdiction over the issues and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

By rating decision dated in December 2016, a temporary total disability rating based on August 12, 2015, surgery of the Veteran's low back disability was denied.  The Veteran submitted a notice of disagreement (NOD).  As noted below, a statement of the case (SOC) must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, the issue of a temporary total convalescent rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  A will notify the appellant if additional action is required on his part.  The issue of entitlement to an increased rating for the service-connected low back disability from August 12, 2015, is inextricably intertwined with the temporary total convalescent rating and may not be decided until the latter issue is.  Thus, this issue must also be remanded to the AOJ, pending issuance of a SOC.


FINDINGS OF FACT

1.  A right wrist disability, including CTS, was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, and is not caused by, or increased in severity beyond the natural progress of the disease, by a service-connected disability.  

2.  A left wrist disability, including CTS, was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, and is not caused by, or increased in severity beyond the natural progress of the disease by a service-connected disability.  

3.  From the date of claim for increased rating, January 27, 2009, until right knee replacement surgery on October 12, 2010, the Veteran's right knee disability was manifested by pain with range of motion at worse from 0 degrees extension to 100 degrees flexion, without evidence of instability, subluxation, or other knee disability.  

4.  As of December 1, 2011, the residuals of right knee replacement were manifested by an intermediate degree of weakness and pain, with range of motion, at worse, from 0 degrees extension to 90 degrees flexion.  There was no demonstration of instability, subluxation or other right knee disability.  

5.  From the date of claim for service connection, January 27, 2009, until left knee replacement surgery on March 30, 2010, the Veteran's left knee disability was manifested by pain with range of motion at worse from 0 degrees extension to 110 degrees flexion, without evidence of instability, subluxation, or other knee disability.  

6.  As of May 1, 2011, the residuals of left knee replacement were manifested by an intermediate degree of weakness and pain, with range of motion, at worse, from 0 degrees extension to 85 degrees flexion.  There was no demonstration of instability, subluxation or other left knee disability.  

7.  Prior to February 7, 2015, DDD of the lumbar spine was manifested by forward flexion to at least 70 degrees, without evidence of guarding, muscle spasm, muscle atrophy, radiculopathy, or symptoms of intervertebral disc syndrome (IVDS).  

8.  From February 7, 2015, to August 11, 2015, DDD of the lumbar spine was manifested by forward flexion limited to 40 and 45 degrees, without evidence of ankylosis or symptoms of IVDS.  

9.  Service connection is currently in effect for post traumatic stress disorder (PTSD), rated 30 percent disabling; status post left knee replacement, rated 30 percent disabling; status post right knee replacement, rated 30 percent disabling; coronary artery disease, rated 30 percent disabling; diabetes mellitus, rated 20 percent disabling; cervical degenerative arthritis, rated 20 percent disabling; DDD of the lumbar spine, rated 20 percent disabling; bilateral tinnitus, rated 10 percent disabling; a left hip disorder, rated 10 percent disabling; a right hip disorder, rated 10 percent disabling; lumbar radiculopathy of the left lower extremity, rated 10 percent disabling; bilateral hearing loss, rated noncompensable, and right upper extremity radiculopathy, rated noncompensable.  The combined rating is 90 percent.

10.  The veteran reported that he had two years of college education and work experience as a computer operations supervisor.

11.  The service-connected disabilities, standing alone, are shown to be of such severity as to effectively preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  A right wrist disability, including CTS, was neither incurred in nor aggravated by service, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).  

2.  A left wrist disability, including CTS, was neither incurred in nor aggravated by service, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).  

3.  The criteria for an increased rating in excess of 10 percent for a right knee disability were not met prior to October 12, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5259 (2016).  

4.  The criteria for an increased rating in excess of 30 percent for the residuals of a total right knee replacement have not been met from December 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5055 (2016).  

5. The criteria for an initial increased rating in excess of 10 percent for a left knee disability were not met from January 27, 2009, to March 29, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5010-5060 (2016).  

6.  The criteria for an initial increased rating in excess of 30 percent for the residuals of a total left knee replacement have not been met from May 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5055 (2016).  

7.  The criteria for an increased rating in excess of 10 percent for DDD of the lumbar spine were not met prior to February 7, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5243 (2016).  

8.  The criteria for an increased rating in excess of 20 percent for DDD of the lumbar spine have not been met from February 7, 2015, to August 11, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5237 (2016).

9.  The requirements for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340. 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied as to the issues decided herein by letters dated in February 2009, October 2010, June 2011, and January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has submitted additional evidence, with a waiver of AOJ consideration.  The Veteran was afforded VA medical examinations in May 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met as to the issues decided herein.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Bilateral Wrist Disability, Including CTS

The Veteran contends that service connection should be awarded for bilateral wrist disabilities that he believes are related to his service-connected knee disorders.  It is pointed out that the Veteran's private physician has indicated that the wrist disorders were the result of the need for abnormal bending as a result of the knee disorders.  It is noted that service connection is currently in effect for residuals of total knee replacements of both knees, each currently rated 30 percent disabling.  

Review of the Veteran's STRs shows no complaint or manifestations of a disability of either wrist.  On examination for separation from service, clinical evaluation of the upper extremities was normal.  

Records of private treatment show that the Veteran was seen for complaints of pain and numbness in each of his wrists.  He underwent carpel tunnel release surgeries, in January 2010 on the right, and in March 2011 on the left.  In a March 2011 letter, the Veteran's private physician stated that the Veteran had sustained injuries to his wrists while lifting heavy objects due to improper bending of the knees.  The limitation of motion of the Veteran's knees had prevented him from bending properly, resulting in damage to the wrists.  The Veteran had had an operation on his right wrist in January 2010 when it was discovered that he had torn tendons.  A re-evaluation had found torn tendons and carpal tunnel in the left wrist for which the Veteran also underwent surgery in March 2011.  

An examination was conducted in May 2015.  At that time, after examination of the Veteran and review of the Veteran's medical records and electronic claims file, the diagnoses were bilateral CTS, status post releases with persistent symptoms; and extensor tendon injury, status post repair with residuals of the right wrist.  The examiner opined that these were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran first noted the onset of wrist pain in 2005.  He has a history of jackhammering and heavy lifting during military service which ended in 1968.  The onset of wrist pain was more than 35 years after military service.  As separately noted, in the cervical spine this would be expected to result in gradual degeneration over time.  "However, there is no reason to believe that jackhammering/heavy lifting would cause an extensor tendon injury in the right hand and bilateral CTS more than 35 years later without any intervening symptoms.  

Regarding a possible relationship with the Veteran's service-connected knee disorder, the examiner opined that the condition claimed was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  The rationale was that the Veteran had the onset of wrist pain in approximately 2005.  He was eventually diagnosed with degeneration of his extensor tendons on the right and bilateral CTS.  He eventually underwent a right CTS release with extensor tendon repair and later, on the left a CTS release.  His primary care physician wrote a letter indicating he felt the wrist injuries were due to improper lifting from impaired bending of the knees.  The examiner did not believe that impaired bending of the knees would result in excessive strain on the extensor tendons of the wrist with lifting, especially not enough to cause degenerative tearing of the extensor tendons.  Knee pathology, with or without impaired bending at the knees, would not result in bilateral CTS either.  Therefore, the Veteran's bilateral wrist pathology, including extensor tendon injury and CTS, was less likely than not related to his service-connected knee pathology.  In addition, the Veteran's bilateral knee condition would not aggravate his wrist condition.  The Veteran has had bilateral knee pain since the 1960's.  His wrist pain did not start until 2005.  There is no medical connection between his knee conditions and wrist conditions.  Improper lifting from his knee condition, would not likely have resulted in any aggravation of his extensor tendon injuries or CTS.  The change in mechanics of lifting with knee injuries would likely result in low back or lower extremity pathology.  It would be much less likely to result in pathology in the upper limbs.  Therefore, the Veteran's bilateral knee condition did not likely aggravate his bilateral wrist conditions.

Additional private treatment records show that the Veteran underwent additional surgery on his left wrist in 2016.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  

The Board initially notes that there is no basis for directly service connecting the Veteran's bilateral wrist disorder with service.  The Veteran did not manifest a wrist disorder while on active duty or for many years after separation from service.  Neither the Veteran nor any examiner has directly related the wrist disorders to active duty.  The only medical opinion on point is that there is no relationship between the wrist disability and service.  As such, service connection on a direct basis is denied.  

The Veteran's main contention centers on secondary service connection, with the Veteran asserting that his wrist disabilities are the result of his service-connected knee disorders.  There are two conflicting opinions in the record regarding this contention.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  After review of the record, the Board finds that the May 2016 VA examiner's opinion is more credible than the March 2011 private physician opinion.  In this regard, it is noted that the VA examiner provided a more complete rationale regarding whether there was a relationship.  It is noted that the wrist pain is stated to have started in 2005, while, as will be described herein, the Veteran did not undergo knee replacement surgeries until 2011.  Regarding possible aggravation, the VA examiner made the only reference to this possibility, stating that improper lifting from his knee condition, would not likely have resulted in any aggravation of his extensor tendon injuries or CTS.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral wrist disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In this case, the Board has considered the entire period of initial rating claim from the date of the Veteran's claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Right Knee Disability 

Service connection for an arthrotomy of the right knee was granted by the RO in a March 1969 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Code 5259.  The Veteran's claim for increase was received on January 27, 2009.  The record shows that the Veteran underwent a total right knee replacement on October 12, 2010.  The rating was increased to 100 percent pursuant to 38 C.F.R. § 4.30 (2016), then reduced to 30 percent pursuant to Code 5055.  

An examination was conducted by VA in February 2009.  At that time examination of the right knee showed positive arthritic changes and positive medial and lateral joint line tenderness.  There was no instability to varus, valgus, anterior, or posterior stressing.  Motor strength was 5/5 with knee flexion and extension.  Patellar grind test was positive.  Range of motion was from 0 degrees extension to 130 degrees flexion, with pain throughout.  The diagnosis was status post right knee injury with surgery and posttraumatic arthritis.  

An examination was conducted by VA in September 2010.  At that time, right knee range of motion was from 0 degrees extension to 100 degrees flexion.  This was associated with pain at the end of range of motion.  Following thee repetitive ranges of motion, the pain and the range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Anterior drawer and Lachman's tests were negative and McMurray test was equivocal.  The pertinent impression was severe right knee osteoarthritis.  

The records show that the Veteran underwent a total replacement of his right knee on October 12, 2010.  

An examination was conducted by VA in August 2011.  At that time, it was noted that the Veteran had a history of arthritis, status post bilateral knee replacements who is having less knee pain in the right knee than before the knee replacement.  He was limited to standing for only two hours due to swelling and he could not kneel due to pain over the surgical scars.  He described flare-ups that impacted the function of the knee as tightness and swelling in both knees after walking or mowing for two hours, relieved after icing, elevation and Celebrex.  Examination of the left knee showed range of motion from 0 degrees extension to 115 degrees flexion.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with no additional functional impairment.  Testing for instability was negative.  There was no evidence of subluxation or dislocation.  The examiner stated that there was an immediate degree of weakness, pain or limitation of motion.  He also described paresthesias at the incision.  The diagnosis was history of bilateral knee osteoarthritis, status post total knee replacements bilaterally.  

In a June 2012 statement, the Veteran's private physician indicated that the Veteran was experiencing swelling of his right knee with standing or working for long periods of time (ranging from 30 to 60 minutes) The pain and swelling may be due to bone spur located on both sides of his right knee close to very sensitive nerves.  He had had physical therapy but still had difficulty walking and bending.  Flexion was to 75 degrees in his right knee.  He continued to have pain and swelling in the right knee.  He took several medications, as needed for pain.  

An examination was conducted by VA in July 2012.  At that time, it was noted that he had undergone a total replacement of the right knee in October 2010.  After the surgery he still complained of intermittent severe right knee pain on average 9/10.  The pain was localized over the medial side of the knee and aggravated by prolonged standing for more than 30 minutes.  He took Advil with some benefit.  He also had intermittent knee swelling.  He denied that his right knee locked buckled or clicked.  On examination, there was no erythema, edema, or joint effusion.  There was mild tenderness to palpation over the medial aspect of the knee.  Right knee range of motion was from 0 degrees extension to 100 degrees flexion.  This was associated with stiffness at the end of range of motion.  Following 3 repetitive range of motions, no pain was elicited.  The range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  There was no evidence of ligamentous laxity.  Gait was normal.  X-ray studies showed a right total knee arthroplasty with alignment maintained and no evidence of hardware loosening.  Moderate joint effusion was also noted.  The impression was right knee strain/sprain.  

An examination was conducted by VA in May 2016.  At that time, range of motion of the right knee was noted to be from 0 degrees extension to 90 degrees flexion.  Pain was noted, but did not result in or cause functional loss.  There was no pain on weight bearing and no objective evidence of localized tenderness or pain on palpation.  There was no crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use over a period of time.  There was no muscle atrophy or ankylosis.  Joint stability testing showed no recurrent subluxation, lateral instability, or recurrent effusion.  Testing for instability was normal.  The Veteran had a total knee joint replacement with intermediate degree of residual weakness, pain or limitation of motion.  The impression was status post bilateral total knee replacements, no evidence for loosening or infection.  Joint effusions, bilaterally, increased on the left.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30).  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Prior to the Veteran's surgery in October 2010, the Veteran's right knee disorder was primarily manifested by arthritis with limitation of flexion that would be considered noncompensable under the regular schedular criteria.  The Veteran did not manifest instability of the knee joint, recurrent subluxation, or other impairment of the knee that warrants a separate rating under Code 5257.  Neither is limitation of extension demonstrated.  Under these circumstances, there is no basis for a schedular rating in excess of the 10 percent that was assigned.  

On October 12, 2010, the Veteran underwent a total right knee replacement.  A 100 percent rating was awarded under the criteria for insertion of a prosthesis, which is to continue for one year following a convalescent rating assigned in accordance with 38 C.F.R. § 4.30.  Thus, on December 1, 2011, the knee rating was reduced in accordance with Code 5055.  Under this code, a 60 percent rating would be warranted if there are chronic residuals consisting of severe painful motion or weakness in the joint.  On examination in July 2012, the Veteran complained of intermittent severe right knee pain on prolonged standing for more than 30 minutes, but on examination itself, he had only mild tenderness to palpation.  Following three repetitive motions, he had no pain.  While he did have swelling and stiffness, there was no evidence of weakness.  On examination in May 2016, the examiner described the Veteran as having an intermediate level of weakness and pain in the knee.  As such a 60 percent rating is not shown to be warranted.  While a rating excess of the 30 percent minimum would be warranted if the rating criteria for knee disability is demonstrated, the Veteran denied that his right knee locked, buckled or clicked and range of motion was from 0 degrees extension to 100 degrees flexion.  As such, there is no basis for a rating in excess of the minimum 30 percent for disability resulting from the right knee replacement surgery.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for increased ratings for a right knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Left Knee Disability 

Service connection for a left knee disability was awarded by rating decision dated in September 2009 as secondary to his right knee disability.  A 10 percent initial rating was assigned from the date of claim for service connection on January 27, 2009.  The rating was based upon traumatic arthritis and limitation of flexion, Codes 5010 and 5260.  The record shows that the Veteran underwent a total left knee replacement on March 30, 2010.  After the award of a 100 percent rating in accordance with 38 C.F.R. § 4.30, the 100 percent rating continued until April 30, 2011, in accordance with Code 5055.  The rating was then reduced to the minimum 30 percent in accordance with additional provisions of Code 5055, effective May 1, 2011.  

An examination was conducted by VA in February 2009.  At that time, the Veteran stated that his left knee started hurting him in approximately the year 2000, with complaints of buckling and locking of both knees.  He had no instability, incapacitating episodes, or flare-ups.  He reported having no problems with repetitive use and no interference with his job.  Examination revealed positive arthritic changes and positive medial and lateral joint line tenderness.  He was able to extend to 0 degrees and flex to 130 degrees.  He complained of pain throughout.  There was no instability to varus, valgus, anterior, or posterior stressing.  McMurray's sign was negative.  There was a bilaterally positive patellar grind test.  Motor strength was 5/5 with knee flexion and extension.  The diagnosis was degenerative joint disease of the left knee.  

Review of the record shows that the Veteran underwent a total replacement of his left knee on March 30, 2010.  

An examination was conducted by VA in September 2010.  At that time, it was reported that, because of chronic right knee pain the Veteran stated that he favored the right knee and developed a gait abnormality.  He subsequently developed left knee severe osteoarthritis.  He had a left knee x-ray in February 2009 that revealed severe tricompartmental degenerative joint disease.  He underwent left total knee replacement, which did provide excellent pain relief.  He complained of left knee stiffness and also pain after prolonged sitting and standing.  There was intermittent swelling of the left knee.  There was no instability of the left knee reported.  Left knee range of motion was from 0 degree extension to 100 degrees flexion associated with discomfort at the end of range of motion.  Following 3 repetitive ranges of motion the pain and the range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  There was no tenderness to palpation over the left knee.  There was no evidence of ligamentous laxity.  The diagnosis was left knee strain status post left knee replacement.  

An examination was conducted by VA in August 2011.  At that time, it was noted that the Veteran had a history of arthritis, status post bilateral knee replacements who is having less knee pain in the left knee than before the knee replacement.  He was limited to standing for only two hours due to swelling and he could not kneel due to pain over the surgical scars.  He described flare-ups that impacted the function of the knee as tightness and swelling in both knees after walking or mowing for two hours, relieved after icing, elevation and Celebrex.  Examination of the left knee showed range of motion from 0 degrees extension to 115 degrees flexion.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with no additional functional impairment.  Testing for instability was negative.  There was no evidence of subluxation or dislocation.  The examiner stated that there was an immediate degree of weakness, pain or limitation of motion.  He also described paresthesias at the incision.  The diagnosis was history of bilateral knee osteoarthritis, status post total knee replacements bilaterally.  

In a June 2012 private treatment record the Veteran's private physician indicated that the Veteran had undergone bilateral knee replacement surgery and now experienced locking of his left knee during the night.  This occurred on average two times per week.  He had severe pain until he tried to unlock it with slow movements back and forth.  His range of motion was from 0 degrees extension to 90 degrees of flexion.  The Veteran stated that, because of chronic right knee pain he favored the right knee.  He subsequently ended up with left knee severe osteoarthritis.  He had a left total knee replacement in March 2010.  After the surgery he claimed he remained having episodic severe knee pain aggravated by position change.  At times, his left knee locked on him.  There was no swelling.  He also complained that his left knee buckled at times.  On average he had one episode every other day or every two days.  There was no swelling, erythema, or joint effusion.  Left knee range of motion was from 0 degrees to 110 degrees associated with mild pain at the end of range of motion.  Following 3 repetitive range of motions the pain and the range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  There was no evidence of ligamentous laxity.  Gait was normal.  

An examination was conducted by VA in May 2016.  At that time, regarding the left knee condition, the Veteran stated that he favored the right knee and developed a gait abnormality, which lead to development of left knee severe osteoarthritis.  He had a left knee x-ray in February 2009, which revealed severe tricompartmental degenerative joint disease.  The Veteran reported he underwent left total knee replacement in February 2010, which did provide excellent pain relief.  There was intermittent swelling of the left knee.  There was no instability of the left knee reported.  There were no reported flare-ups or functional loss.  Range of motion was from 0 degrees extension to 85 degrees flexion.  There was no muscle atrophy or ankylosis.  There was no recurrent subluxation, lateral instability, or recurrent effusion.  The examiner stated that there were intermediate degrees of residual weakness, pain or limitation of motion.  The impression was status post bilateral total knee replacements; no evidence for loosening or infection; joint effusions bilaterally, increased on the left.  

As with the right knee, prior to the Veteran's surgery in March 2010, the Veteran's left knee disorder was primarily manifested by arthritis with limitation of flexion that would be considered noncompensable under the regular schedular criteria.  The Veteran did not manifest instability of the knee joint, recurrent subluxation, or other impairment of the knee that warrants a separate rating under Code 5257.  Neither is limitation of extension demonstrated.  Under these circumstances, there is no basis for a schedular rating in excess of the 10 percent that was assigned.  

On March 30, 2010, the Veteran underwent a total left knee replacement.  A 100 percent rating was awarded under the criteria for insertion of a prosthesis, which is to continue for one year following a convalescent rating assigned in accordance with 38 C.F.R. § 4.30.  Thus, on May 1, 2011, the knee rating was reduced in accordance with Code 5055.  Under this code, a 60 percent rating would be warranted if there are chronic residuals consisting of severe painful motion or weakness in the joint.  The Veteran's private physician indicated in June 2012 that the Veteran experienced locking of the left knee joint twice per week, but on examination in August 2011 and again in July 2012, there was no indication of instability, subluxation or other impairment of the left knee.  Following three repetitive motions, he had no pain.  On examination in August 2011 and again in May 2016, the examiner described the Veteran as having an intermediate level of weakness and pain in the knee.  Under these circumstances, the Veteran has not met the criteria for a rating of 60 percent so that there is no basis for a rating in excess of the minimum 30 percent ratings.  As with the right knee, a rating in excess of the 30 percent minimum could be warranted if the rating criteria for a higher evaluation are met or approximated.  The Veteran denied that his right knee locked, buckled or clicked and range of motion was from 0 degrees extension to 85 degrees flexion, at its worst.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased ratings for a left knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Lumbar Spine DDD with Spondylosis

As noted earlier, the issue of an increased rating for the service-connected lumbar DDD from August 12, 2015, is inextricably intertwined with the temporary total convalescent rating issue and the Board's decision herein does not cover the period from August 12, 2015.

The Veteran contends that the ratings assigned for his service-connected lumbar DDD should be increased.  The Board notes that service connection was granted by rating decision dated in September 2009, with a 10 percent rating being initially assigned under Code 5243 from the date of claim in January 2009.  The rating was increased to 20 percent, effective February 7, 2015, under the provisions of Code 5237.  The Board notes that service connection has also been established for radiculopathy associated with the DDD of the lumbar spine.  The Veteran has not appealed the rating assigned for this separate and distinct disorder.  

An examination was conducted by VA in February 2009.  At that time, the Veteran stated that he started getting back pain approximately five years earlier.  There was no trauma, radiation of pain down legs, no bowel or bladder changes, no incapacitating episodes, no flare-ups, and no interference with work or his daily activities.  Back pain was with bending and lifting.  There were no problems with repetitive use and the Veteran did not require an assistive device or physical therapy.  He believed this back pain was secondary to his right knee injury residuals.  Examination revealed no axial tenderness, no deformities, no cellulitis, and no muscle spasms.  He was able to flex forward to 80 degrees, extend backward to 20 degrees, side bend to the right 15 degrees, side bend to the left 20 degrees, and rotate to the right and left 20 degrees.  He complained of pain with flexion and extension.  After repetitive motion of the lumbosacral spine there was no additional loss of joint function due to pain, fatigue, or lack of coordination.  The assessment was lumbar DDD.  

An examination was conducted by VA in September 2010.  At that time, the Veteran complained of chronic low back pain since about 2004.  The pain was in the low back at times radiating to both buttocks and hips, with the right side worse than left.  There was no radiating pain in either lower extremity.  The pain in the back and buttocks was constant, averaging intensity of 9/10.  It was aggravated by walking more than 1 block.  There was no tingling, numbness, or weakness reported in the bilateral lower extremities.  His bowel and bladder functions were intact.  Lumbar spine x-ray studies in February 2009 revealed evidence for degenerative changes.  There was narrowing of the disc space at L5-S1 along with facet joint hypertrophy at L5-S1.  Examination showed no gross deformity of the lumbar spine.  There was minimal tenderness to palpation over the lumbar paraspinals.  Lumbar spine range of motion was forward flexion to 80 degrees associated with discomfort at the end of range of motion.  Extension was to 20 degrees associated with pain at the end of range of motion.  Lateral bending was to 35 degrees bilaterally associated with mild pain at the end of range of motion.  Rotation was to 45 degrees bilaterally associated with discomfort at the end of range of motion.  Following three repetitive range of motions the pain and the range of motion remained the same.  There is no evidence of fatigue, weakness, or lack of endurance.  Straight leg raising test was negative bilaterally.  Patrick test was positive bilaterally.  The impression was lumbar spondylosis.  

An examination was conducted by VA in September 2013.  At that time, the diagnosis was lumbar DDD.  On examination the Veteran reported that he did not have flair-ups that impacted the function of his back.  Forward flexion was to 70 degrees, extension was to 20 degrees, lateral flexion was to 15 degrees bilaterally, rotation was to 20 degrees bilaterally.  Painful motion began at the endpoints of range of motion.  After repetitive use testing there was no diminution of ranges of motion.  The Veteran had functional loss that was described as pain on movement.  There was no guarding or muscle spasm of the thoracolumbar spine.  There was no muscle atrophy.  Straight leg raising was negative bilaterally.  There was no radiculopathy.  And no evidence of IVDS.  It was remarked that during a flare-up, there was no additional loss of range of motion with repetitive motion due to pain, fatigue, lack of endurance, or loss of coordination.  

An examination was conducted by VA on February 7, 2015.  At that time, the diagnosis was lumbar spondylosis and left lumbar radiculopathy.  The Veteran reported no flare-ups that impacted the function of the thoracolumbar spine.  There was no reported functional loss or functional impairment.  Range of motion was forward flexion to 40 degrees, extension to 20 degrees, lateral flexion to 25 degrees bilaterally, and rotation to 25 degrees bilaterally.  Neither the abnormal ranges of motion nor reported pain contributed to a functional loss.  There was evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing that caused functional loss due to pain, but no diminution in the ranges of motion.  There were flare-ups, but they did not cause pain, weakness, fatigability or incoordination that significantly limited functional ability with flare-ups.  There was no guarding or muscle spasm of the back.  There was no ankylosis and no evidence of IVDS.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that IVDS is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

At the time of the VA examination in February 2009, the Veteran's thoracolumbar spine disability was manifested by minimal tenderness to palpation over the lumbar paraspinals, forward flexion to 80 degrees, extension to 20 degrees, lateral bending to 15 and 20 degrees, and rotation was to 20 degrees bilaterally.  There was no evidence of fatigue, weakness, or lack of endurance with repetitive range of motion.

VA examination in September 2010 disclosed forward flexion to 80 degrees, extension to 20 degrees, lateral bending to 35 degrees bilaterally, and rotation to 45 degrees bilaterally.  Range of motion remained the same after repetitions.  There was no evidence of fatigue, weakness, or lack of endurance.

On subsequent examination in September 2013 range of motion was reduced somewhat to forward flexion to 70 degrees, extension to 20 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 20 degrees bilaterally.  There was no muscle atrophy, no radiculopathy, and no evidence of IVDS.  This is limitation of motion that warrants a rating of 10 percent, as the forward flexion is shown to be between 60 degrees and 85 degrees.  The combined ranges of motion were all greater than 120; thus, not meeting the requirements for a higher rating based on the combined ranges of motion.  

On February 7, 2015, forward flexion range of motion testing was reduced to 40 degrees.  This directly corresponds to the schedular criteria for a 20 percent evaluation, which may be awarded for limitation of forward flexion to between 30 degrees and 60 degrees.  For a rating in excess of 20 percent, limitation of forward flexion would have to be shown to be restricted to 30 degrees or ankylosis would have to be demonstrated.  This was not shown. 

The Veteran's back disability may also be evaluated on the basis of IVDS.  Review of all of the VA examinations of record shows no complaints or findings consistent with IVDS.  As such, a rating on this basis is not warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for ratings in excess of 10 percent prior to February 7, 2015, and in excess of 20 percent from February 7, 2015, to August 11, 2015 for DDD of the lumbar spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's knee limitation of motion prior to his surgery is rated as arthritis and directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of each knee.  This also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Knee impairment caused by residuals of total knee replacements of both knees, is also specifically contemplated in the schedular rating criteria, and 30 percent is the minimum for residuals of this surgery.  Regarding the Veteran's back disability, the limitation of extension prior and subsequent to February 7, 2015 also directly corresponds to the rating criteria for a rating of 10 and 20 percent, respectively.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's bilateral knee and lumbar spine disabilities, and no referral for an extraschedular rating is required.  

TDIU

The Veteran is claiming that he is unemployable by reason of his service-connected disabilities.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  

Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

In an application for TDIU benefits, the Veteran indicated that he had two years of college education and work experience as a computer operations supervisor.  He stated that he last worked in March 2008.  

Service connection is currently in effect for post traumatic stress disorder (PTSD), rated 30 percent disabling; status post left knee replacement, rated 30 percent disabling; status post right knee replacement, rated 30 percent disabling; coronary artery disease, rated 30 percent disabling; diabetes mellitus, rated 20 percent disabling; cervical degenerative arthritis, rated 20 percent disabling; DDD of the lumbar spine, rated 20 percent disabling; bilateral tinnitus, rated 10 percent disabling; a left hip disorder, rated 10 percent disabling; a right hip disorder, rated 10 percent disabling; lumbar radiculopathy of the left lower extremity, rated 10 percent disabling; bilateral hearing loss, rated noncompensable, and right upper extremity radiculopathy, rated noncompensable.  The Veteran's current combined evaluation is 90 percent.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the Veteran has significant physical disability associated with his bilateral knee and hip disorders, cervical and lumbar spine, heart disease, and diabetes mellitus.  These disabilities, clearly impact the Veteran's ability to perform other than sedentary employment.  In addition, disability associated with his PTSD would adversely affect his ability to maintain sedentary employment.  In this regard, on examination by VA in January 2012 he manifested depression, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner stated that the Veteran had adapted to his symptoms by working in environments in which the rigidity, which was considered a symptom of his PTSD, was congruent with the demands of his job.  The Board finds that the necessity for obtaining employment consistent with his PTSD symptoms would impact his ability to maintain gainful employment.  With the resolution of reasonable doubt, the Board finds that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment, and TDIU is warranted.  


ORDER

Service connection for a right wrist disability, including CTS, to include as secondary to service-connected disability, is denied. 

Service connection for a left wrist disability, including CTS, to include as secondary to service-connected disability, is denied. 

A disability rating for a right knee disability, in excess of 10 percent from January 27, 2009, to October 12, 2010, and in excess of 30 percent since December 1, 2011, is denied.

An initial disability rating for a left knee disability, in excess of 10 percent from January 27, 2009, to March 29, 2010, and in excess of 30 percent since May 1, 2011, is denied. 

A disability rating for a lumbar spine DDD with spondylosis, in excess of 10 percent prior to February 7, 2015, and in excess of 20 percent from February 7, 2015, to August 11, 2015, is denied.

Entitlement to TDIU is granted, subject to the controlling regulations governing the payment of monetary benefits.


REMAND

Regarding the issue of entitlement to a temporary total convalescent rating, this issue must be remanded to the AOJ for issuance of a SOC.  Manlincon, 12 Vet. App. at 238.  The issue of entitlement to a rating in excess of 20 percent for the service-connected lumbar spine DDD with spondylosis from August 12, 2015, is inextricably intertwined with the temporary total convalescent rating and a final decision must await action on the temporary total convalescent rating.

Accordingly, these issues are REMANDED for the following action:

1.  The Veteran must be appropriately provided a SOC on the issue of entitlement to a temporary total convalescent rating for the service-connected lumbar spine DDD with spondylosis.  If, and only if, the Veteran files a timely substantive appeal should this issue be forwarded to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. at 238.

2.  Then, the issue of entitlement to a rating in excess of 20 percent for the service-connected lumbar spine DDD with spondylosis from August 12, 2015, must be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided a supplemental SOC.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


